DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (12/3/21 Remarks: page 9, line 1 – page 11, line 28) have been fully considered but they are not persuasive.
With respect to the rejection of claims 15-20 under 35 USC §101, Applicant argues (12/3/21 Remarks: page 9, lines 1-18) that the disclosure pertaining to the recited computer readable storage medium (Specification paragraph 0030) states that the usage of “computer readable storage medium” does not include a transitory signal.
While the Specification states that the usage of “computer readable storage medium” does not include a transitory signal, it does not exclude non-tangible (and non-statutory) embodiments such as an “optical”, “electromagnetic”, or “infrared” signal (which may continue over a period of time and not be “transitory”, but are not a “process, machine, manufacture, or composition of matter”).
With respect to the rejections of claims 1-20 under 35 USC §103, Applicant argues (12/3/21 Remarks: page 9, line 19 – page 
However, upon further review of the art of record, Examiner notes that Janky (US 9042657) teaches (Janky column 3, lines 40-47) a confidence level associated with a matching of images.
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-20 are rejected under 35 USC §101 because the claimed invention is directed to non-statutory subject matter.
Claims 15-20 are directed to a computer program product comprising a computer readable storage medium comprising computer program code; thus, the claimed subject matter is software per se rather than a statutory embodiment incorporating software. It is noted that the description of the storage medium (Specification paragraph 0030) is a non-exhaustive list, and thus allows the term to include non-statutory forms such as a signal. While the Specification states that the usage of “computer readable storage medium” does not include a transitory signal, this does not exclude non-tangible (and non-statutory) 
Claim Rejections - 35 USC § 103
Claims 1-3, 5-10, 12-17, & 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Janky (US 9042657, cited in 3/21/21 Office Action) in view of Bostick (US 20160292502, cited in 9/3/21 Office Action).
With respect to claim 1, Janky discloses:
Claim 1: A method, implemented by an information handling system comprising a processor (Janky column 7, lines 2-3, 24-27, & 40-43, image identification processor), a memory accessible by the processor (Janky column 7, lines 40-43, hardware associated with firmware or software (i.e. instructions contained in a memory)), and a network interface connecting the information handling system to a computer network (Janky column 5, lines 28-38, Internet connection to information handling system; Janky column 21, lines 35-37, communication interface for transmitting data to the information handling system), the method comprising:
receiving a set of images, wherein each of the set of images were taken at an unknown location (Janky column 3, lines 54-58, processing received images in order to determine image geolocation; Janky column 8, lines 52-56, receiving multiple images from an general location (“a different location for use in triangulation” implies that the second, etc, image contains some of the same landmarks as the first image);
comparing a first plurality of features from a first plurality of the set of images to a second plurality of features from a second plurality of images, wherein each of the second plurality of images corresponds to a known location (Janky column 3, lines 59-60, correlation of received images with existing georeferenced images; Janky column 3, lines 40-43, matching of multiple features), wherein the comparing results in a plurality of possible locations at different geographic scopes, wherein the comparing results in a plurality of confidence levels (Janky column 3, lines 40-47, confidence level associated with each matching of images), where each of the possible locations corresponds to one of the confidence levels (see secondary reference teachings below);
selecting one of the possible locations (see secondary reference teachings below) as being a location that is common to the set of images (Janky column 3, lines 40-47 & 57-60, geolocation of received images of the same object based on comparison to existing georeferenced images) based on the confidence levels corresponding to the plurality of possible locations (see secondary reference teachings below); and
associating the resulting location with each of the set of images (Janky column 3, lines 57-60, geolocation of received images based on comparison to existing georeferenced images).
With respect to claim 1, Janky does not expressly disclose the elements annotated “(see secondary reference teachings below)” above (i.e. determination of a confidence level for each of a plurality of possible locations and selecting a location based on the confidence levels).
Bostick discloses:
…a plurality of possible locations at different geographic scopes… where each of the possible locations corresponds to one of the confidence levels (Bostick paragraphs 0036 & 0041 and Figure 3B, identify different possible locations, each with a corresponding confidence level);
selecting one of the possible locations… based on the confidence levels corresponding to the plurality of possible locations (Bostick paragraphs 0036, identify location having highest associated confidence level)…
Janky and Bostick are combinable because they are from the field of image geolocation.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the confidence level teachings of Bostick to the image location teachings of Janky.
The suggestion/motivation for doing so would have been to make the most reliable possible location determination for each image.
Therefore, it would have been obvious to combine Janky with Bostick to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 to claims 2-3, 5-10, 12-17, & 19-20:
Claim 2: The method of claim 1 (see above) further comprising:
receiving the set of images from a user (Janky column 3, lines 54-58 and column 17, lines 65-67, processing received images from a user); and
responding to the user with the location found to be common to the set of images (Janky column 9, lines 52-53, transmitting received image with georeferenced augmentations back to the user).
Claim 3: The method of claim 1 (see above) further comprising:
after associating the resulting location with each of the set of images, including one or more images from the first plurality of the set of images in the second plurality of images, wherein the second plurality of images is a repository of publicly accessible images (Janky column 9, lines 55-57, storing the received image in the georeferenced image database for future use in georeferencing newly received images).
Claim 5: The method of claim 1 (see above) further comprising:
associating one or more specificities of location data with each of the first plurality of the set of images (Janky column 8, lines 5-10, locating specific annotation points in received images); and
analyzing the associated specificities of location data to ascertain the location common to the set of images (Janky column 8, lines 5-10, locating specific annotation points in received images; Janky column 8, lines 52-56, receiving multiple images from an general location (“a different location for use in triangulation” implies that the second, etc, image contains some of the same landmarks as the first image)).
Claim 6: The method of claim 5 (see above) further comprising:
receiving the set of images from a user (Janky column 3, lines 54-58 and column 17, lines 65-67, processing received images from a user); and
responding to the user with the location found to be common to the set of images and the associated specificities of location data corresponding to each of the first plurality of the set of images (Janky column 8, lines 5-10, locating specific annotation points in received images; Janky column 9, lines 52-53, transmitting received image with georeferenced augmentations back to the user).
Claim 7: The method of claim 6 (see above) wherein the associated specificities of location data also correspond to a second confidence level (Bostick Figure 3B, multiple confidence levels each corresponding to an associated specific location).
Claim 8: An information handling system comprising:
one or more processors (Janky column 7, lines 2-3, 24-27, & 40-43, image identification processor);
a memory coupled to at least one of the processors (Janky column 7, lines 40-43, hardware associated with firmware or software (i.e. instructions contained in a memory));
a network interface that connects the information handling system to a computer network (Janky column 5, lines 28-38, Internet connection to information handling system; Janky column 21, lines 35-37, communication interface for transmitting data to the information handling system); and
a set of computer program instructions stored in the memory and executed by at least one of the processors (Janky column 7, lines 40-43, hardware associated with firmware or software) in order to perform actions comprising:
receiving a set of images, wherein each of the set of images were taken at an unknown location (Janky column 3, lines 54-58, processing received images in order to determine image geolocation; Janky column 8, lines 52-56, receiving multiple images from an general location (“a different location for use in triangulation” implies that the second, etc, image contains some of the same landmarks as the first image);
comparing a first plurality of features from a first plurality of the set of images to a second plurality of features from a second plurality of images, wherein each of the second plurality of images corresponds to a known location (Janky column 3, lines 59-60, correlation of received images with existing georeferenced images; Janky column 3, lines 40-43, matching of multiple features), wherein the comparing results in a plurality of possible locations at different geographic scopes, wherein the comparing results in a plurality of confidence levels (Janky column 3, lines 40-47, confidence level associated with each matching of images), wherein each of the possible locations corresponds to one of the confidence levels (Bostick paragraphs 0036 & 0041 and Figure 3B, identify different possible locations, each with a corresponding confidence level);
selecting one of the possible locations as being a location that is common to the set of images based on the confidence levels corresponding to the plurality of possible locations (Bostick paragraphs 0036, identify location having highest associated confidence level); and
associating the resulting location with each of the set of images (Janky column 3, lines 57-60, geolocation of received images based on comparison to existing georeferenced images).
Claim 9: The information handling system of claim 8 (see above) wherein the actions further comprise:
receiving the set of images from a user (Janky column 3, lines 54-58 and column 17, lines 65-67, processing received images from a user); and
responding to the user with the location found to be common to the set of images (Janky column 9, lines 52-53, transmitting received image with georeferenced augmentations back to the user).
Claim 10: The information handling system of claim 8 (see above) wherein the actions further comprise:
after associating the resulting location with each of the set of images, including one or more images from the first plurality of the set of images in the second plurality of images, wherein the second plurality of images is a repository of publicly accessible images (Janky column 9, lines 55-57, storing the received image in the georeferenced image database for future use in georeferencing newly received images).
Claim 12: The information handling system of claim 8 (see above) wherein the actions further comprise:
associating one or more specificities of location data with each of the first plurality of the set of images (Janky column 8, lines 5-10, locating specific annotation points in received images); and
analyzing the associated specificities of location data to ascertain the location common to the set of images (Janky column 8, lines 5-10, locating specific annotation points in received images; Janky column 8, lines 52-56, receiving multiple images from an general location (“a different location for use in triangulation” implies that the second, etc, image contains some of the same landmarks as the first image)).
Claim 13: The information handling system of claim 12 (see above) wherein the actions further comprise:
receiving the set of images from a user (Janky column 3, lines 54-58 and column 17, lines 65-67, processing received images from a user); and
responding to the user with the location found to be common to the set of images and the associated specificities of location data corresponding to each of the first plurality of the set of images (Janky column 8, lines 5-10, locating specific annotation points in received images; Janky column 9, lines 52-53, transmitting received image with georeferenced augmentations back to the user).
Claim 14: The information handling system of claim 13 (see above) wherein the associated specificities of location data also correspond to a second confidence level (Bostick Figure 3B, multiple confidence levels each corresponding to an associated specific location).
Claim 15: A computer program product comprising:
a computer readable storage medium, comprising computer program code (Janky column 7, lines 40-43, hardware associated with firmware or software (i.e. instructions contained in a memory)) that, when executed by an information handling system (Janky column 7, lines 2-3, 24-27, & 40-43, image identification processor), executes actions comprising:
receiving a set of images, wherein each of the set of images were taken at an unknown location (Janky column 3, lines 54-58, processing received images in order to determine image geolocation; Janky column 8, lines 52-56, receiving multiple images from an general location (“a different location for use in triangulation” implies that the second, etc, image contains some of the same landmarks as the first image);
comparing a first plurality of features from a first plurality of the set of images to a second plurality of features from a second plurality of images, wherein each of the second plurality of images corresponds to a known location (Janky column 3, lines 59-60, correlation of received images with existing georeferenced images; Janky column 3, lines 40-43, matching of multiple features), wherein the comparing results in a plurality of possible locations at different geographic scopes, wherein the comparing results in a plurality of confidence levels (Janky column 3, lines 40-47, confidence level associated with each matching of images), wherein each of the possible locations corresponds to one of the confidence levels (Bostick paragraphs 0036 & 0041 and Figure 3B, identify different possible locations, each with a corresponding confidence level);

selecting one of the possible locations as being a location that is common to the set of images based on the confidence levels corresponding to the plurality of possible locations (Bostick paragraphs 0036, identify location having highest associated confidence level); and
associating the resulting location with each of the set of images (Janky column 3, lines 57-60, geolocation of received images based on comparison to existing georeferenced images).
Claim 16: The computer program product of claim 15 (see above) wherein the actions further comprise:
receiving the set of images from a user (Janky column 3, lines 54-58 and column 17, lines 65-67, processing received images from a user); and
responding to the user with the location found to be common to the set of images (Janky column 9, lines 52-53, transmitting received image with georeferenced augmentations back to the user).
Claim 17: The computer program product of claim 15 (see above) wherein the actions further comprise:
after associating the resulting location with each of the set of images, including one or more images from the first plurality of the set of images in the second plurality of images, wherein the second plurality of images is a repository of publicly accessible images (Janky column 9, lines 55-57, storing the received image in the georeferenced image database for future use in georeferencing newly received images).
Claim 19: The computer program product of claim 15 (see above) wherein the actions further comprise:
associating one or more specificities of location data with each of the first plurality of the set of images (Janky column 8, lines 5-10, locating specific annotation points in received images); and
analyzing the associated specificities of location data to ascertain the location common to the set of images (Janky column 8, lines 5-10, locating specific annotation points in received images; Janky column 8, lines 52-56, receiving multiple images from an general location (“a different location for use in triangulation” implies that the second, etc, image contains some of the same landmarks as the first image)).
Claim 20: The computer program product of claim 19 (see above) wherein the actions further comprise:
receiving the set of images from a user (Janky column 3, lines 54-58 and column 17, lines 65-67, processing received images from a user); and
responding to the user with the location found to be common to the set of images and the associated specificities of location data corresponding to each of the first plurality of the set of images (Janky column 8, lines 5-10, locating specific annotation points in received images; Janky column 9, lines 52-53, transmitting received image with georeferenced augmentations back to the user).
Claims 4, 11, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Janky in view of Bostick as applied to claims 3, 10, & 17 above, and further in view of Svendsen (US 8543460, cited in 3/21/21 Office Action).
With respect to claim 4, Janky discloses:
Claim 4: The method of claim 3 (see above) further comprising:
receiving the set of images from a user (Janky column 3, lines 54-58 and column 17, lines 65-67, processing received images from a user); and
receiving a permission from the user (see secondary reference teachings below) to include the one or more images in the repository of publicly accessible images (Janky column 9, lines 55-57, storing the received image in the georeferenced image database for future use in georeferencing newly received images).
With respect to claim 4, Janky discloses a sending of a request for cooperation to a user (Janky column 8, lines 54-57, request for additional input images).
Janky does not disclose expressly the elements annotated (“see below”) above (i.e. receiving permission for storing the received image in the georeferenced image database for future use in georeferencing newly received images).
Svendsen discloses (Svendsen column 15, lines 14-19, image usage permission request arrangement) an arrangement for requesting and receiving permission to use an image.
Janky and Svendsen are combinable because they are from the field of image processing and tagging.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use a permission request such as that taught by Svendsen in the Janky arrangement for adding user images to a database.
The suggestion/motivation for doing so would have been to ensure that images are used only when appropriate rights have been obtained.
Therefore, it would have been obvious to combine Janky with Svendsen to obtain the invention as specified in claim 4.
Applying these teachings as applied to claim 4 to claims 11 & 18:
Claim 11: The information handling system of claim 10 wherein the actions further comprise:
receiving the set of images from a user (Janky column 3, lines 54-58 and column 17, lines 65-67, processing received images from a user); and
receiving a permission from the user (Svendsen column 15, lines 14-19, image usage permission request arrangement) to include the one or more images in the repository of publicly accessible images (Janky column 9, lines 55-57, storing the received image in the georeferenced image database for future use in georeferencing newly received images).
Claim 18: The computer program product of claim 17 (see above) wherein the actions further comprise:
receiving the set of images from a user (Janky column 3, lines 54-58 and column 17, lines 65-67, processing received images from a user); and
receiving a permission from the user (Svendsen column 15, lines 14-19, image usage permission request arrangement) to include the one or more images in the repository of publicly accessible images (Janky column 9, lines 55-57, storing the received image in the georeferenced image database for future use in georeferencing newly received images).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663